DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election without traverse of Group I (claims 1-26) in the reply filed on 03/11/2021 is acknowledged. Non-elected Group II (claims 27-30) is withdrawn from consideration.  The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/20202.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because:
It should avoid using phases which can be implied, such as, “This disclosure concerns”, “The disclosure defined by this invention”, “This disclosure describes”, “is disclosed”, “are disclosed”, “the invention relates to” etc. Correction is required. See MPEP 608.01 (b).
The phrase “(Fig.7)” in the present Abstract, filed on 07/30/2018 should be removed.


Drawings
The informal drawings in figs.1-29 are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims.  
In claim 3: the limitation "the plurality of radiation sources and/or later beams are arranged in a ring-shaped manner", 
In claim 4: the limitation "the plurality of radiation sources and/or later beams are arranged in at least two rings, with the rings preferably being concentric", 
In claim 5: the limitation "a focal length", 
In claim 10: the phrase "that is arranged at an angle deviating from 90 in relation to the optical axis and/or by a stop", 
In claim 11: the limitation "an electromechanical actuating element",
In claim 18: the limitation "an optical diode", 
The limitations above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 1-26 are objected to because of the following informalities:  
In claim 1: the phrase: “by means of” should be changed to “, wherein the apparatus comprising:”
In claim 7: the limitation: “a refractive or diffractive optical element” should be changed to “the refractive or diffractive optical element”
In claim 12: the phrase: “can be” should be changed to “is:”
In claim 26: it has missed a period “.” at the end. 
Appropriate correction is required.

Notification regarding 35 USC § 112 (f)
The following is a quotation of pre-AIA  35 U.S.C. 112 (f):
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “at least one element” in claim 1 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “at least one element” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f): “at least one element” is a polarizer, a polarizer pair as described in the dependent claim 24.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-26 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claims 1, 3, 4, 10, 13, 14, 19, 21, 25 and 26: the terms “and/or” are indefinite because it is unclear that the applicants want to claim one or the other OR both? For purpose of examination, it is considered as “or”.  Correction is required.
In claims 4, 12, 20, 23 and 25: the terms “preferable” are relative terms that renders indefinite, it is suggested the term should be removed.  Correction is required.
In claim 7: the limitation “a refractive or diffractive optical element” is indefinite, because it is unclear it is the same “a refractive or diffractive optical element” as cited in 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gauch et al. (US 2015/0129565 A1).
	Regarding claim 1, Gauch discloses
An apparatus (laser processing device 16, fig.2) for thermal processing within a processing region (processing area 112, fig.1) at a workpiece surface (workpiece 110, fig.1), where in the apparatus (laser processing device 16) comprising:
a laser beam (laser beam 130, fig.1) emitted by at least one radiation source (laser source 128, fig.1), wherein 
at least one element (beam forming device 132, focusing element 142, irises 146, fig.2) is arranged in the beam path of the laser beam (laser beam 130) between the at least one radiation source (laser source 128) and the processing region (processing area 112) on the workpiece surface (workpiece 110), the intensity of the laser beam (laser beam 130) being modifiable in a locally defined manner within the processing region (processing area 112) by way of said element (beam forming device 132, focusing element 142, irises 146), or 

a locally defined distribution of the intensity of the laser beam (laser beam 130) striking the workpiece surface (workpiece 110) is achievable within the processing region (processing area 112). 

    PNG
    media_image1.png
    407
    591
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claims 1-26 are rejected under pre-AIA  35 U.S.C. 102(a1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103 as obvious over Yoshida (US 2015/0273624).
Regarding claim 1, Yoshida discloses
An apparatus (laser joining apparatus 2, fig.1) for thermal processing within a processing region (joining region between workpieces 16 and 17) at a workpiece surface (workpieces 16 and 17, fig.1) [laser joining apparatus 2 can be used to thermal processing within a processing region at a workpiece surface], where in the apparatus (laser joining apparatus 2) comprising:
a laser beam (laser beams from laser light sources 10 and 12, fig.1) emitted by at least one radiation source (laser light sources 10 and 12, fig.1), wherein 
at least one element (polarizing beam splitter 22 or28, fig.1) is arranged in the beam path of the laser beam (laser beams) between the at least one radiation source (laser light sources 10 and 12) and the processing region (joining region) on the workpiece surface (workpieces 16 and 17), the intensity of the laser beam (laser beams) being modifiable in a locally defined manner within the processing region (joining region) by way of said element (beam splitter 34, mirror 38), or 
the intensity of at least one of the laser beams (laser beams) is modifiable in a locally defined manner within the processing region (joining region) by way of a defined actuation of a plurality of radiation sources (laser light sources 10 and 12) such that 
a locally defined distribution of the intensity of the laser beam (laser beams) striking the workpiece surface (workpieces 16 and 17) is achievable within the processing region (joining region). 
Alternatively, Yoshida does not disclose an apparatus for thermal processing within a processing region at a workpiece surface. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to use an apparatus of Yoshida for thermal processing within a processing region at a single workpiece surface, as it well known in the art, in order suitable for the user application.

    PNG
    media_image2.png
    467
    575
    media_image2.png
    Greyscale


Regarding claim 2, Yoshida discloses 
the laser beams  (laser beams) emitted by the plurality of radiation sources (laser light sources 10 and 12) are directed onto the processing region (joining region) as individual laser beams (laser beams) [laser beams from laser light sources 10 and 12 can be adjust directed to the workpieces 16 and 17]. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an apparatus of Yoshida, with laser beams emitted by the plurality of radiation sources are directed onto the processing region as individual laser beams, in order to improve a thermal processing. 

Regarding claim 3, Yoshida discloses 
the plurality of radiation sources (laser light sources 10 and 12) or the laser beams (laser beams from laser light sources 10 and 12) are arranged in a ring-shaped manner [laser beams from laser light sources 10 and 12 can be adjusted to arrange in a ring-shaped manner]. 

Regarding claim 4, Yoshida discloses 
the plurality of radiation sources (laser light sources 10 and 12) or the laser beams (laser beams from laser light sources 10 and 12) are arranged in at least two rings, with the rings preferably being concentric [laser beams from laser light sources 10 and 12 can be adjusted to arrange in at least two rings, with the rings preferably being concentric]. 

Regarding claim 5, Yoshida discloses 
at least one of the laser beams  (laser beams)  is directed onto/into the processing region (joining region)  with a focal length that deviates from that of the further laser beams (laser beams between splitter 34 and mirror 38 AND mirror 38 and workpieces 16, 17). 

Regarding claim 6, Yoshida discloses 
laser beams) is able to be influenced using a refractive or diffractive optical element (lens 40, fig.1). 



Regarding claim 7, Yoshida discloses 
the focal length of each of the laser beams (laser beams)  is able to be influenced by the refractive or diffractive optical element (lens 40, fig.1) that is assigned to the radiation source (laser light sources 10 and 12) emitting the respective laser beam (laser beams). 

Regarding claim 8, Yoshida discloses 
the laser beams (laser beams) is directed into the processing region (joining region) with a power that differs from that of the remaining laser beams (laser beams) [laser beams from laser light sources 10 and 12 can be adjust directed to the workpieces 16 and 17]. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an apparatus of Yoshida, with laser beams emitted by the plurality of radiation sources are directed onto the processing region, in order to improve a thermal processing. 

Regarding claim 9, Yoshida discloses 
the laser beams (laser beams)  has a beam cross section that differs from that of the remaining laser beams (laser beams) in terms of its shape [as shown in fig.1, the laser beams from laser light source 10 and 12 has a beam cross section that differs from that of the remaining laser beams ]. 



Regarding claim 10, Yoshida discloses 
the beam cross section (a beam cross section) is influenced in terms of its shape by a diffractive or refractive optical element (galvanic scanner 36, fig.1) that is arranged at an angle deviating from 90.degree in relation to the optical axis and/or by a stop [as show in fig.1, galvanic scanner 36 is arranged at an angle deviating from 90.degree in relation to the optical axis]. 

Regarding claim 11, Yoshida discloses 
the diffractive or refractive optical element (galvanic scanner 36) is movable by an electromechanical actuating element [as shown in fig.1, galvanic scanner 36 can be moved]. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a diffractive or refractive optical element of Yoshida, is movable by an electromechanical actuating element, in order suitable for the user application. 

Regarding claim 12, Yoshida discloses 
a plurality of radiation sources (laser light sources 10 and 12) are each provided with light-guiding fibers (Par.0106 cited: “…the oscillator 201 via an optical fiber…”) and preferably at least two of the light-guiding fibers (18) are combined to form a fiber bundle, in which the light-guiding fibers particularly preferably lie so closely together that a collimation optical unit is used for the fiber bundle. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an apparatus of Yoshida, at least two of the light-guiding fibers are combined to form a fiber bundle, in which the light-guiding fibers particularly preferably lie so closely together that a collimation optical unit is used for the fiber bundle, as it well known in the art, in order to improve the thermal processing. 

Regarding claim 13, Yoshida discloses 
the plurality of radiation sources (laser light sources 10 and 12) are actuatable independently of one another by regulable electric resistors assigned to the respective radiation sources (laser light sources 10 and 12) or by the electric or electronic bypass circuits assigned to the respective radiation sources (laser light sources 10 and 12)  or the respective radiation source (laser light sources 10 and 12) is in each case operable individually by a controllable or regulable electronic power source and individually deactivatable. 

Regarding claim 14, Yoshida discloses 
the plurality of radiation sources (laser light sources 10 and 12). 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a plurality of radiation sources of Yoshida, with an odd number, as it well known in the art of manufacturing design choice purpose, in order suitable for the user application.



Regarding claim 15, Yoshida discloses 
the plurality of radiation sources (laser light sources 10 and 12) each emit a laser beam (beam from laser light source 10), wherein at least one of the laser beams (beam from laser light source 10) has a polarization that differs from that of the remaining laser beams (beam from laser light source 12). 

Regarding claim 16, Yoshida discloses 
the plurality of radiation sources (laser light sources 10 and 12). 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a plurality of radiation sources of Yoshida, lie opposite one another emit laser beams with different wavelengths when a plurality of radiation sources are used, as it well known in the art of manufacturing of re-arranging in part, in order suitable for the user application.

Regarding claim 17, Yoshida discloses 
at least one of the radiation sources (laser light sources 10 and 12) has a wavelength filter which is only transmissive for the wavelength of the laser beam (laser beam) emitted by the respective radiation source (laser light sources 10 and 12). 

Regarding claim 18, Yoshida discloses 
at least one of the radiation sources (laser light sources 10 and 12) has an optical diode (1/2 wavelength plate 20 and polarizing beam splitter 22, fig.1). 

Regarding claim 19, Yoshida discloses 
the optical diode (1/2 wavelength plate 20 and polarizing beam splitter 22) has a polarization filter and/or a polarizing beam splitter (polarizing beam splitter 22) and a circular polarizer for polarized laser beams (laser beams) or a polarization filter  and/or a polarizing beam splitter (polarizing beam splitter 22) for splitting circularly polarized laser beams (laser beams) into their linearly polarized constituents and a Faraday rotator and a polarization filter  and/or a polarizing beam splitter (laser beams) for unifying the linearly polarized constituents. 

Regarding claim 20, Yoshida discloses 
the processing region (join region) and laser beams (laser beams). 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an apparatus of Yoshida, by including a device, in order to supply additional material onto/into the processing region is present and the at least one emitted laser beam is directed onto/into the processing region in such a way that a free region that is not irradiated by the laser beam/laser beams  is present within the processing region, wherein the additional material is supplied into the free region. 

Regarding claims 21, Yoshida discloses 
the plurality of radiation sources (laser light sources 10 and 12).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to relocate the plurality of radiation sources and/or the laser beams of Yoshida, are arranged in a ring-shaped manner around the device for supplying additional material. 

Regarding claims 22, Yoshida discloses 
the plurality of radiation sources (laser light sources 10 and 12).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify plurality of radiation sources of are provided, the laser beams of Yoshid, of which cross in a region of intersection, wherein the additional material is guided through this region of intersection, in order to supply additional material effectively. 

Regarding claims 23, Yoshida discloses
a free region (join region). 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an apparatus of Yoshida, with at least one axicon is arranged in the beam path of at least one laser beam to form a ring-shaped radiation field, wherein, the device for supplying additional material is arranged in the free region of the ring-shaped radiation field, in order to supply additional material without irradiated by the laser beam.

Regarding claims 24, Yoshida discloses
polarizing beam splitter 22, 28, fig.1), a polarizer pair with in each case a different polarization axis, a color filter, a stop, a radiation trap or a shutter. 

Regarding claims 25, Yoshida discloses
the radiation source (laser light sources 10 and 12) is embodied as a diode laser, a diode laser stack, diode laser bar and/or single emitter laser. 

Regarding claims 26, Yoshida discloses
the radiation source (5) or the plurality of radiation sources (laser light sources 10 and 12) and/or the at least one element polarizing beam splitter 22, 28 are arranged within a housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
04/17/2021